 Case 1-17-01005-ess         Doc 417     Filed 08/25/21    Entered 08/25/21 14:50:20




                                     August 25, 2021




VIA ECF
The Honorable Elizabeth S. Stong
U.S. Bankruptcy Court, Eastern District of New York
Conrad B. Duberstein Courthouse
271-C Cadman Plaza, Ste. 1595
Brooklyn, NY 11201-1800

       Re:      Tashanna B. Golden, et al., v. JP Morgan Chase, et al., Adv. Pro. No. 1-
                17-01005 (ESS)

Dear Judge Stong:
       We represent plaintiff in the above-referenced matter and we write to clarify the
proposed schedule in the above reference matter. The following motions have been
adjourned to the following dates on consent:
       Motion                                        Adjourned Date
       Hearing on Defendants’ Motion to Strike       September 17, 2021 at 1 p.m.
       the expert testimony of Mark Kantrowitz

       Pre-Trial Conference                          September 29, 2021 at 2:30 p.m.

       Hearing on Plaintiff’s Motion for             September 29, 2021 at 2:30 p.m.
       Partial Summary Judgment

       Hearing on Plaintiff’s Motion for             September 29, 2021 at 2:30 p.m.
       Preliminary Injunction


                                             Respectfully submitted,
                                             /s/ Adam R. Shaw
                                             Adam R. Shaw
ARS/sh
cc via ECF: Counsel of Record
